Citation Nr: 1541814	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 1978.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's claim for TDIU.  


FINDINGS OF FACT

1.  Prior to January 13, 2012, the Veteran's service-connected disabilities consisted of chronic low back strain with spondylosis (rated at 40 percent), sciatica of the right lower extremity (rated at 40 percent), and sciatica of the left lower extremity (rated at 40 percent) with a combined rating of 80 percent from September 27, 2011.       

2.  The Veteran has a high school education and over 10 years' work experience as a machinist, painter, and inspector in a manufacturing plant and 7 months' work experience as an administrative specialist.   

3.  Prior to January 13, 2012, the service-connected disabilities are shown to have precluded the Veteran from either securing and/or following all forms of substantially gainful employment consistent with his educational and work background.

4.  From January 13, 2012, the Veteran's service-connected disabilities consisted of major depressive disorder (rated at 70 percent), chronic low back strain with spondylosis (rated at 40 percent), sciatica of the right lower extremity (rated at 40 percent), and sciatica of the left lower extremity (rated at 40 percent) with a combined rating of 100 percent from January 13, 2012 (with consideration of the bilateral factor).         

5.  As a 100 percent combined schedular rating has been assigned beginning on January 13, 2012, the matter of entitlement to a TDIU rating is rendered moot from that date.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities are met prior to January 13, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2015).

2.  From January 13, 2012, the claim for a TDIU rating is dismissed.  38 C.F.R. § 4.16 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in January 2012, prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims file.  The RO searched for the Veteran's Social Security Administration records and no records were located.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent a VA examination in February 2012 to obtain medical evidence as to the severity of the service-connected disabilities and whether the service-connected disabilities precluded the Veteran from substantially gainful employment.  The VA examination was conducted by a medical professional and was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report is accurate and fully descriptive.  The Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2. Analysis:  Entitlement to TDIU

In September 2011, the Veteran submitted a claim seeking TDIU.  This claim was denied by a September 2012 rating decision and this appeal ensued.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

The Veteran contends that his service-connected disabilities have rendered him unable to maintain substantially gainful employment throughout the course of his appeal.  The Veteran's representative argues that the Veteran currently meets the rating criteria necessary to grant individual unemployability.  He stated that in the Veteran's last examination, the examiner opined that the Veteran was capable of performing sedentary work above the waist sitting in a chair and the examiner later stated that the Veteran demonstrated signs of discomfort throughout the exam and must reposition himself when sitting for a ten minute period.  The representative indicated that the examiner contradicted his previous statements and the Veteran is unable to work due to his service-connected disabilities and has demonstrated his discomfort within the time frame of his examination showing that he cannot stay in a comfortable position long enough to even complete a normal work day.  The representative asserted that the Veteran should be granted entitlement to individual unemployability.  See the May 2012 notice of disagreement.  

Initially, the Board notes that from January 13, 2012, a 100 percent combined schedular rating is assigned.  From January 13, 2012, the Veteran's service-connected disabilities consist of major depressive disorder (rated at 70 percent), chronic low back strain with spondylosis (rated at 40 percent), sciatica of the right lower extremity (rated at 40 percent), and sciatica of the left lower extremity (rated at 40 percent) with a combined rating of 100 percent from January 13, 2012 (with consideration of the bilateral factor).  Therefore, the matter of entitlement to a TDIU rating from January 13, 2012 is rendered moot.  

The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  In light of the fact that the RO has assigned a 100 percent combined schedular evaluation for the service-connected disabilities beginning on January 13, 2012, the issue of TDIU is ultimately moot.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent rating does not render a TDIU claim moot where there is a possibility of special monthly compensation based on 100 percent rating with a separate 60 percent rating based on a different disability).  The Veteran has been granted a 100 percent rating from January 13, 2012, based on the combined effect of his service-connected disabilities.  The Board notes the holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).  Here, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he is seeking TDIU.  As such, there remain no allegations of error of fact or law for appellate consideration, the Board has no jurisdiction to review this appeal for the issue of entitlement to TDIU from January 13, 2012, and it is dismissed in this regard.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202. 

The remaining question before the Board is whether the Veteran is precluded from obtaining and retaining substantially gainful employment solely due to his service-connected disabilities prior to January 13, 2012.   

Prior to January 13, 2012, the Veteran's service-connected disabilities consisted of chronic low back strain with spondylosis (rated at 40 percent), sciatica of the right lower extremity (rated at 40 percent), and sciatica of the left lower extremity (rated at 40 percent) with a combined rating of 80 percent from September 27, 2011.  Thus, the percentage requirements of § 4.16(a) are met prior to January 13, 2012.  

The Board finds that the weight of the competent and credible evidence shows that the service-connected disabilities effectively precludes the Veteran from performing substantially gainful employment consistent with his educational and work background prior to January 13, 2012.   

The weight of the competent and credible evidence shows that for the time period in question (prior to January 13, 2012) the service-connected chronic low back strain and sciatica of the left and right lower extremities do not preclude sedentary employment.  The February 2012 VA examination report indicates that the Veteran had complaints of persistent burning and sharp pain in the lumbar spine that radiated to bilateral lower extremities past the knees to the ankles.  The Veteran stated that the pain has worsened since his last VA exam in January 2009.  He reported that walking for distances greater than 200 feet or sitting longer than ten minutes or lifting greater than 5 pounds increased the pain.  He reported that he could not climb stairs, bend, stoop, or squat. It was noted that the Veteran had lumbar steroid injections years ago that provided temporary relief.  The Veteran stated that he has not worked in the past 13 years due to seizures, migraines, depression, and back and leg conditions.  He reported that he rested and used ibuprofen as needed to decrease pain.  He did not have back surgery.     

Physical examination revealed that range of motion of the thoracolumbar spine was zero degrees to 65 degrees with pain beginning at 5 degrees.  The Veteran was unable to perform repetitive use testing with 3 repetitions and he stopped due to pain.  The examiner indicated that the functional loss and impairment due to the lumbar spine disability were manifested by less movement than normal, weakened movement, excess fatigability, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weightbearing.  There was pain to palpation of the lumbar spine and paravertebral muscles.  There was guarding and muscle spasm present but it did not result in abnormal gait or spinal contour.  Muscle strength was 3/5 in the muscles groups in the lower extremities.  It was noted that the veteran had severe constant radicular pain in the right and left lower extremities and moderate paresthesias and/or dysesthesias.  The sciatic nerves were involved.  The VA examiner indicated that the severity of the radiculopathy of both lower extremities was severe.  

The VA examiner opined that the thoracolumbar spine disability impacted the Veteran's ability to work in that the lumbar spine disability prevented the Veteran from walking more than 200 feet, sitting longer than ten minutes, and lifting greater than 5 pounds.  The Veteran was unable to climb stairs, bend, stoop, or squat.  The VA examiner was asked to provide an opinion as to whether or not the Veteran's service-connected disability or disabilities rendered the Veteran unable to secure and maintain substantially gainful employment.  The VA examiner was asked to describe the functional impairment due to the disabilities and how that impairment impacted physical and sedentary employment.  The VA examiner indicated that his opinion was based on a review of the claims file and medical records with a particular emphasis on the examination performed.  The VA examiner noted that the Veteran ambulated without an antalgic gait and he did not use a cane or other assistive device for mobility.  He could walk 200 feet and then he required a rest period and sitting longer than ten minutes required him to reposition himself.  He was unable to crawl, stoop, bend, climb, or lift because of his back and the bilateral lower extremity condition.  He did not demonstrate the ability to perform pushing, pulling, or carrying.  The VA examiner opined that the Veteran was capable of performing sedentary work above the waist sitting in a chair with an appropriate ergonomic device and he would require the ability to get up and change positions as needed.  The VA examiner indicated that the Veteran demonstrated consistent and objective signs of back and leg discomfort throughout the interview and exam.   
 
The January 2009 VA examination report indicates that the Veteran rated the pain in his back at 8 out of 10 and down his legs at 9 out of 10.  The pain was constant and he described it as throbbing and achy.  He was able to lift about 10 pounds but he does not lift off the ground.  He was able to walk one or two blocks.  He was not able to go up stairs.  The Veteran was able to sit 8 to 10 minutes before the pain became unbearable.  He had cortisone injections in the past which had helped initially.  He did have an appointment scheduled with pain management but he missed his appointment due to not having an address. The Veteran reported that he was on epidurals in the past but it made the pain worse.  He reported no flare ups but he does report constant pain.  He was not currently working and he has not worked in the past 10 years.  He was currently on ibuprofen and Flexeril for the back pain; he said it helps the muscles but does not relieve the nerve pain. 

A January 2004 VA examination report indicates that the VA examiner stated that the Veteran's activities were very much limited due to his low back condition.  The VA examiner opined that the Veteran was severely and profoundly disabled due to his low back condition and the Veteran was currently followed at the West Haven Pain Clinic anesthesiology session for his chronic pain management. 

The Board finds that the competent and credible evidence of record shows that for the time period in question, the service-connected disabilities precluded heavy physical or strenuous manual labor but did not preclude sedentary work.   

However, the Board finds that the weight of the competent and credible evidence shows that the Veteran does not have work experience performing substantially gainful employment that is sedentary.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income.  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

The Board concedes that the Veteran is unemployed at this time, and has not worked in many years; he reported that he has not worked in 10 years at the January 2009 VA examination.  The Veteran has work experience as an administrative specialist, machinist, painter, and inspector in a manufacturing plant.  The Veteran has a high school education.  See the DD Form 214; August and September 2008 VA SATP records; a January 2006 VA examination report; a November 1994 vocational rehabilitation application; and the Veteran's testimony at hearings before the RO in September 1993 and February 1994.  The DD Form 214 indicates that the Veteran's military occupation was staff support administrative specialist and the Veteran was in the Air Force for 7 months.  The service records do not indicate what type of training that Veteran was given in order to work as an administrative specialist.  

The evidence of record shows that the Veteran worked in various positions after service; he worked as a painter, machinist, and inspector.  At the hearing before the RO in February 1994, the Veteran stated that he had work experience in machine and construction fields.  The September 2008 VA SATP record notes that the Veteran reported working in manufacturing for 12 years as a machinist.  The Board finds that the weight of the competent and credible evidence shows that the service-connected disabilities effectively preclude the Veteran from performing substantially gainful employment consistent with his educational and work background prior to January 13, 2012.  The weight of the evidence shows that the Veteran does not have a work history in a sedentary position that can be considered to be substantially gainful employment.  It does not appear that he worked in a sedentary position after service separation.   

In conclusion, the Board finds that the weight of the evidence establishes that the Veteran's service-connected disabilities are sufficient to preclude him from substantially gainful employment for the time period in question.  Given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU prior to January 13, 2012 is warranted.  As such, the Veteran's claim is granted to this extent.  


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities prior to January 13, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits.    

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities from January 13, 2012 is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


